December 15, 2011




                                  JUDGMENT

                       The Fourteenth Court of Appeals
                          RED ROOF INNS, INC., Appellant

NO. 14-10-00344-CV                      V.

                  DONNA JOLLY AND JAMES GLICK, Appellees
                               ____________________
      This cause, an appeal from the judgment in favor of appellees, DONNA JOLLY
AND JAMES GLICK, signed February 24, 2010, was heard on the transcript of the
record. We order the judgment of the court below REVERSED and RENDER judgment
that appellees, DONNA JOLLY AND JAMES GLICK, take nothing from appellant RED
ROOF INNS, INC. We order appellees, DONNA JOLLY AND JAMES GLICK, jointly
and severally, to pay all costs incurred in this appeal. We further order this decision
certified below for observance.